Exhibit 10.2
Huntington Bancshares Incorporated
Stock Option Grant Agreement










2018 STOCK OPTION GRANT AGREEMENT


Employee Name:    Participant Name    


Number of Stock Options Subject to Grant:    Number of Awards Granted


Date of Grant:     


Closing Price on Date of Grant:    


THIS STOCK OPTION GRANT AGREEMENT (this “Agreement”) is made as of the date in
the box above labeled “Date of Grant” by Huntington Bancshares Incorporated, a
Maryland corporation and its subsidiaries (the “Company”), and is hereby
communicated to the employee named in the box above (the “Employee”). Undefined
capitalized terms used in this Agreement shall have the meanings set forth in
the Company’s 2018 Long-Term Incentive Plan as may be amended from time to time
(the “Plan”).


WHEREAS, the Company maintains the Plan.


WHEREAS, pursuant to Article 6 of the Plan, the Committee may grant awards of
Stock Options to employees.


WHEREAS, the Company desires to compensate the Employee with a grant of Stock
Options to provide an incentive for the Employee to continue to perform future
services to the Company.


NOW, THEREFORE, in consideration of the premises, the Company grants the
Employee an Award of Stock Options under the following terms and conditions:


1.
Grant of Options.



The Company, by authority of the Committee, grants to the employee, named in the
box above (the “Employee”), a grant of the number of Options identified above to
be issued in accordance with all of the terms and conditions set forth in this
Agreement and the Plan.


2.
Vesting Provisions.



This Option has been granted from the Plan, effective as of the Date of Grant
and will vest as follows:


(a)    General Vesting Schedule. Except as otherwise provided herein and under
the Plan, this Option will vest in equal increments on the anniversary date of
each of the four years


- 1 -

--------------------------------------------------------------------------------

a18ahbsosnbv2image1a01.gif [a18ahbsosnbv2image1a01.gif] Huntington Bancshares
Incorporated
Stock Option Grant Agreement






following the Date of Grant. Further, this Option is subject to forfeiture as
provided in Section 3 of this Agreement.


(b)    General Continuous Service Requirement and Vesting Upon Voluntary
Termination and Termination for Reasons Other Than for Cause. Notwithstanding
any provision in Section 2(a) above to the contrary, if, before the fourth
anniversary of the Date of Grant, the employment of the Employee is terminated
for reasons other than for Cause, or if the Employee voluntarily terminates
employment, this Option shall be exercisable in accordance with Section 6.6 of
the Plan. This generally means that the rights under each unvested Option shall
be forfeited and any vested Option shall terminate upon the earlier of (1) the
expiration of such Option, or (2) 60 days after the Employee’s termination of
employment.


(c)    Early Retirement. Notwithstanding any provision in Section 2(a) or 2(b)
above to the contrary, if, before the fourth anniversary of the Date of Grant,
the employment of the Employee is terminated because of Early Retirement, the
vested Option shares shall remain exercisable until the expiration of such
Option, and the unvested Option shares shall be immediately forfeited. For
purposes of this Agreement, “Early Retirement” means that the Employee has
terminated service with the Company for any reason other than Cause on or after
attainment of age 55 and completion of at least 10 years of service.


(d)    Normal Retirement. Notwithstanding any provision in Section 2(a), 2(b),
or 2(c) above to the contrary, if, before the fourth anniversary of the Date of
Grant, the employment of the Employee is terminated because of Normal
Retirement, the Employee’s service shall be deemed to have terminated on the
fourth anniversary of the Date of Grant so that this Option shall be deemed to
continue to vest on each anniversary of the Date of Grant. Notwithstanding the
foregoing, the Employee may not exercise any Option shares that become vested
under this Section 2(d) before the first anniversary of the date of Employee’s
termination after obtaining Normal Retirement. The Employee may then exercise
the vested Option until the expiration of the Option. For purposes of this
Agreement, “Normal Retirement” means that the Employee’s service with the
Company terminates for any reason other than Cause after attainment of age 59 ½
and 4 years of service.


(e)    Death and Disability. Notwithstanding any provision in Section 2(a),
2(b), 2(c), or 2(d) above to the contrary, if, before the fourth anniversary of
the Date of Grant, the Employee’s employment or service with the Company
terminates due to the Employee’s death or Disability, or if the Employee dies or
becomes Disabled after Normal Retirement, all such outstanding Options shall
become immediately exercisable in full, and the Employee or (in the case of the
Employee's death) the executor or administrator of such Employee’s estate or a
person or persons who have acquired the Options directly from the Employee by
bequest, inheritance, or by reason of written designation as a beneficiary on a
form prescribed by the Company, shall have until the earlier of (i) the
expiration of this Option or (ii) 13 months after the Employee’s date of death
or Disability, to exercise such Options. Notwithstanding the foregoing, if the
Employee’s employment or service with the Company previously terminated due to
the Employee’s Early Retirement, and the Employee dies or becomes Disabled after
Early Retirement, Section 2(c) of this Agreement will continue to apply, and any
unvested Options will not become vested under this Section 2(e).


- 2 -

--------------------------------------------------------------------------------

a18ahbsosnbv2image1a01.gif [a18ahbsosnbv2image1a01.gif] Huntington Bancshares
Incorporated
Stock Option Grant Agreement








3.
Forfeiture Provisions.



(a)    General Forfeiture. To the extent the Employee fails to satisfy the
vesting conditions of Section 2 of this Agreement, the Employee’s Options shall
be forfeited.


(b)    Recoupment/Clawback Policy. Notwithstanding any provision of this
Agreement to the contrary, the Committee may cause the Employee to forfeit all
Options and require repayment of any amount previously paid under this Agreement
in accordance with the terms of the Huntington Bancshares Incorporated
Recoupment/Clawback Policy (“the Policy”), any other applicable policy of the
Company, and any other applicable laws and regulations. The Policy is available
on the Risk Management and Corporate Policy home page of the Huntington
intranet.


(c)    For Cause Termination. Notwithstanding anything herein to the contrary,
in the event that the Employee's employment is terminated for Cause, the rights
under each then outstanding Option granted to the Employee shall immediately
terminate. Additionally, if the Employee’s termination of service may qualify
either as a termination due to Early Retirement, Normal Retirement, death, or
Disability, the Employee’s termination shall be considered a termination for
Cause, and the Employee shall forfeit all rights under this Agreement.


(d)    Plan Governs. This Option grant is subject to acceptance of all the
terms, conditions and limitations of the Plan. The Plan may be amended from time
to time, including but not limited to provisions on tax withholding and
forfeiture. This stock option grant is subject to such rules and regulations
that the Committee may adopt for administration of the Plan, and to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.


4.    Change in Control.


Notwithstanding any provision to the contrary, upon the occurrence of a Change
in Control, all outstanding Option shares shall become immediately and fully
vested and exercisable, and they shall remain exercisable through the expiration
date described in Section 5 below if:


(1)
within 12 months after a Change in Control occurs, the Employee’s service has
been terminated by the Company (provided that such termination is for a reason
other than for Cause); or



(2)
the Company previously terminated the Employee’s service without Cause (i)
during the year before the Change in Control was consummated, but (ii) after a
third party or the Company had taken steps reasonably calculated to effect a
Change in Control. In addition to items (i)-(ii) above, the Employee also must
reasonably demonstrate that such termination of service was in connection with
or in anticipation of the Change in Control.







- 3 -

--------------------------------------------------------------------------------

a18ahbsosnbv2image1a01.gif [a18ahbsosnbv2image1a01.gif] Huntington Bancshares
Incorporated
Stock Option Grant Agreement






5.    Expiration of Option.


This Option will expire at midnight of the day prior to the tenth anniversary of
the date of grant, or upon such earlier expiration date as provided in this
Agreement or the Plan, and shall not be exercisable thereafter.


6.    Option Exercise Price.


The Option price of this grant is equal to the Fair Market Value (the closing
price) as quoted on the NASDAQ Global Select Market per share as specified in
the Plan on the Date of Grant.


7.    Exercise of Option and Withholding.


The Option may be exercised, in whole or part (for the purchase of whole shares
only), electronically by complying with the requirements on Fidelity’s web site
and satisfying any other requirements that the Company may impose under Section
6.5 of the Plan. Payment of the exercise price shall be made in a manner
approved by the Company under Section 6.5 of the Plan. The Company shall have
the power and the right to deduct or withhold, or require the Employee to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement. Tax and any other
necessary withholding obligations shall be satisfied in a manner consistent with
Article 19 of the Plan.


8.    Securities Law Compliance.


No Option shares shall be purchased upon the exercise of the Option unless and
until the Company and the Employee shall have complied with all applicable
federal or state registration, listing, and qualification requirements and all
other requirements of law or of any regulatory agencies having jurisdiction,
unless the Company has received evidence satisfactory to it that the Employee
may acquire such shares pursuant to an exemption from registration under the
applicable securities laws. Any determination in this connection by the Company
shall be final, binding, and conclusive. The Company reserves the right to
legend any certificate for shares, conditioning sales of such shares upon
compliance with applicable federal and state securities laws and regulations.


9.    No Rights as Shareholder or Employee.


The Employee shall not have any voting rights as a stockholder of the Company or
any other privileges of a stockholder of the Company with respect to any Option
shares subject to (but not acquired upon valid exercise of) the Option, nor
shall the Company have any obligation to issue any dividends or otherwise afford
any rights to which shares are entitled with respect to any such Option shares,
until the date of the issuance to the Employee of a stock certificate evidencing
such shares.




- 4 -

--------------------------------------------------------------------------------

a18ahbsosnbv2image1a01.gif [a18ahbsosnbv2image1a01.gif] Huntington Bancshares
Incorporated
Stock Option Grant Agreement






The Employee understands and agrees that this Agreement does not impact in any
way the right of the Company to terminate or change the terms of the employment
of Employee at any time for any reason whatsoever, with or without Cause, nor
confer upon any right to continue in the employ of the Company.


10.    Non-Transferability of Option.


This Option may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by the Employee, other than by will or by the laws of
descent and distribution. Further, this Option shall be exercisable during his
or her lifetime only by the Employee.


11.    Plan Governs.


This Option is subject to acceptance of all the terms, conditions and
limitations of the Plan, including Article 20 with respect to forfeitures. The
Plan may be amended from time to time, including but not limited to provisions
on tax withholding and forfeiture. This Option is subject to such rules and
regulations that the Committee may adopt for administration of the Plan, and to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. In
the event of a conflict between one or more provisions of this Agreement and one
or more provisions of the Plan, the provisions of the Plan shall govern.
Notwithstanding the foregoing, as a condition to receiving this Award, the
Employee acknowledges that in the event of a conflict between Section 12 of this
Agreement and the governing law and jurisdictional terms of the Plan, Section 12
of this Agreement shall govern. A copy of the Plan is available upon request by
contacting the Human Resources Department at the Company’s executive offices.


12.    Governing Law and Exclusive Jurisdiction.


(a)    General. Notwithstanding any particular state’s conflict of laws rules or
provisions and to the extent permitted by federal law, this Agreement shall be
interpreted, construed, and enforced pursuant to and in accordance with the laws
of the State of Ohio. Except for the two specific circumstances set forth below,
the parties agree to submit all disputes arising out of or in connection with
this Award Agreement to the exclusive jurisdiction of the Court of Common Pleas,
Franklin County, Ohio, or the federal courts of Ohio. Employee expressly
consents to the personal jurisdiction of the state and federal courts of Ohio
for any lawsuit filed there against Employee by the Company arising from or
relating to this Award Agreement. Employee further agrees that the Court of
Common Pleas, Franklin County, Ohio and the federal courts of Ohio are proper
venues for any resolution of disputes in connection with or arising out of this
Award Agreement.


(b)    Exceptions. Notwithstanding the general requirements in subsection (a)
above, (1) Employee agrees that the Company, and only the Company, at its sole
discretion, may seek injunctive or other equitable relief to enforce the terms
of this Agreement in any court of competent jurisdiction, and (2) this Agreement
and its Governing Law and Exclusive Jurisdiction provisions are not intend to
and shall not foreclose the jurisdiction of any FINRA mandated arbitration nor
prohibit or restrict any registered representatives and employees of registered


- 5 -

--------------------------------------------------------------------------------

a18ahbsosnbv2image1a01.gif [a18ahbsosnbv2image1a01.gif] Huntington Bancshares
Incorporated
Stock Option Grant Agreement






investment advisors from requesting arbitration of a dispute in the FINRA
arbitration forum as specified in FINRA Rules, provided that nothing in this
Agreement shall prevent the Company from seeking injunctive relief in any court
of competent jurisdiction.




RESTRICTIVE COVENANTS


After review of this Agreement, the Employee will be required to accept the
terms and conditions of the grant. If this Agreement is not accepted within 45
days of the distribution of this document, then the grant will be subject to
forfeiture.




Non-Solicitation Provision


By accepting this Agreement and the grant listed herein, the Employee agrees
that during his or her employment with Huntington and for a period of one year
after such employment ceases, either voluntarily or involuntary for any reason,
he or she will not, either directly or indirectly:


1.
Solicit, encourage, or induce any person employed by the Company, or attempt to
solicit, encourage or induce any person employed by the Company, to terminate
his or her employment with the Company or to seek or accept employment with any
other person or entity; or



2.
Contact or attempt to contact any customer or prospective customer of the
Company for whom the Employee performed any services or had any direct or
indirect business contact for the purposes of identifying his or her new
association or his or her change of employment or current affiliation; or



3.
Contact any customer of the Company for whom the Employee performed any services
or had any direct or indirect business contact for the purpose of soliciting,
influencing, enticing, attempting to divert, or inducing any such customers to
obtain any product or service offered by the Company from any person or entity
other than the Company; or



4.
Contact any customer or prospective customer of the Company whose identity or
other customer specific information the Employee obtained or gained access to as
an employee of Company for the purpose of soliciting, influencing, enticing,
attempting to divert, or inducing any such customers or prospective customers to
obtain any product or service provided by the Company from any person or entity
other than the Company; or



5.
Accept or provide assistance in the accepting of business from any customers or
any prospective customers of the Company for whom the Employee performed any
services or had any direct or indirect business contact, or whose identity or
other



- 6 -

--------------------------------------------------------------------------------

a18ahbsosnbv2image1a01.gif [a18ahbsosnbv2image1a01.gif] Huntington Bancshares
Incorporated
Stock Option Grant Agreement






customer specific information the Employee obtained or gained access to as an
employee of the Company.


Notwithstanding the foregoing non-solicitation provisions of this Agreement, if
the Employee separates employment within one year following a Change in Control
that is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then the Employee’s obligations will cease as
of the date of his or her employment termination.




Confidential Information


By accepting this Agreement and the Award listed herein, Employee acknowledges
and agrees at all times, to keep in strict confidence, and not to, either
directly or indirectly, disclose, make known, divulge, reveal, furnish, make
available, or use or authorize the disclosure or use of any confidential,
proprietary and/or trade secret information of the Company (“Confidential
Information”) except as is expressly authorized in writing by the Company.
Employee agrees that Employee’s obligation of confidentiality under this
Agreement shall survive the termination of employment by the Company, whether
such termination is voluntary or involuntary. Confidential Information includes,
but is not limited to, any and all information, whether or not meeting the legal
definition of a trade secret as defined by the Uniform Trade Secrets Act as
adopted in Ohio, Ohio Rev. Code §§ 1333.61(D) through 1333.69 and/or the Defend
Trade Secrets Act, 18 U.S.C. § 1836, et seq., and any and all information
concerning any and all Confidential Information belonging to the Company
acquired from any customer or prospective customer of the Company. Confidential
Information also includes processes, policies, procedures, agreements,
contracts, information relating to mergers and acquisitions, contracts under
negotiation, system documentation, special hardware and/or software, technology
developments and computer systems, business techniques, training materials,
programs, manuals, formulas, methods and machines, financial information,
compilations and lists, business plans and methods, market strategies and plans,
products and/or services, sales figures, pricing information, costs, budgets,
financial performance and projections, strategic plans and forecasts and any
other business or financial information or plans that are developed, owned,
utilized, or maintained by the Company and that of its customers or suppliers;
information regarding the persons, suppliers, vendors and/or organizations with
whom the Company has business relationships and the substance of those
relationships; marketing plans, proposals, knowledge, information and
strategies; information regarding any customer and/or prospective customer,
including names, addresses, telephone numbers, email addresses, lists or any
other identifying or contact information, account or transactional information,
and other personal, business or financial information regarding any such
customer or prospective customer; information related to employee compensation
schemes or employee development; personnel information (including but not
limited to employee personnel files, performance information, benefit and health
information, employee lists and payroll records) and all other information about
employees and independent contractors; all other non-public information that
might be of use to competitors, or harmful to the Company or its customers or
prospective customers.


Confidential Information as used herein includes any nonpublic information
learned during conversations, meetings, telephone calls or any other forms of
communication and/or information


- 7 -

--------------------------------------------------------------------------------

a18ahbsosnbv2image1a01.gif [a18ahbsosnbv2image1a01.gif] Huntington Bancshares
Incorporated
Stock Option Grant Agreement






committed to memory. Confidential Information is maintained in written,
electronic and/or other forms and includes any such information that Employee
may prepare or create during employment on behalf of the Company, as well as
such information that has been or may be created by others. Confidential
Information does not include information that is generally known to the public
or that has been made known to the public through no fault of Employee.


Employee acknowledges and agrees that Confidential Information is owned by the
Company and Employee has no ownership or right to the Confidential Information
even if Employee helped to collect or develop the Confidential Information.
Employee hereby waives and agrees not to assert any claim of ownership or other
interest in Confidential Information.


Employee further agrees to comply with all other policies and procedures of the
Company for protecting Confidential Information. Employee agrees that in the
event Employee receives a request for Confidential Information by anyone not
employed by the Company or by an employee of or a consultant to the Company in
regard to any such Confidential Information, that Employee will promptly notify
the Company of such request and refrain from knowingly divulging, revealing,
furnishing or otherwise using such Confidential Information in response to such
a request.


Employee understands that pursuant to the federal Defend Trade Secrets Act, 18
United States Code § 1839, Employee will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (1) is made (a) in confidence to a Federal, state, or local
government official, either directly or indirectly, or to an attorney, and (b)
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Employee also understands that an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the employer’s trade secrets to the
attorney and use the trade secret information in the court proceeding if the
individual: (a) files any document containing the trade secret under seal; and
(b) does not disclose the trade secret, except pursuant to court order.


Employee also understands that nothing in this Agreement shall be construed to
limit Employee’s right to respond accurately and fully to any question, inquiry
or request for information when required by legal process or from initiating
communications directly with, or responding to any inquiry from, or providing
testimony before, any self-regulatory organization or state or federal
regulatory authority, regarding the Company, Employee’s employment, or this
Agreement. Employee understands that Employee is not required to contact the
Company regarding the subject matter of any such communications before engaging
in such communications.




Non-Competition Provision


By accepting this Agreement and the Award listed herein, the Employee agrees
that if the Employee’s service terminates because of Normal Retirement, the
shares under this Option that continue to vest under this Agreement will become
vested and exercisable only if after the Date of Grant and through the fourth
anniversary of the Date of Grant, he or she will not accept


- 8 -

--------------------------------------------------------------------------------

a18ahbsosnbv2image1a01.gif [a18ahbsosnbv2image1a01.gif] Huntington Bancshares
Incorporated
Stock Option Grant Agreement






employment with or perform any competing services (to include, recruiting,
financial modeling, vendor relationship management, and/or providing services
that draw upon his or her knowledge of Huntington proprietary information) for
any bank or bank affiliated broker dealer, or other entity that competes with
any line of business of the Company, that has any material operations in any of
Huntington’s footprint states (Ohio, Illinois, Indiana, Kentucky, Michigan,
Pennsylvania, West Virginia, Wisconsin, and any additional footprint states that
may arise from mergers or acquisitions, corporate reorganizations, or related
activities after the Date of Grant). Employee acknowledges that the time period,
geographic scope, and scope of services covered by this Non-Competition
Provision is reasonable in light of the confidential and proprietary information
to which Employee had access while employed by the Company. “Material
operations” means that it has more than 5% market share in any of Huntington’s
footprint states. “Bank affiliated” means owned by a bank or a bank holding
company. The Employee agrees and acknowledges that for purposes of this
Paragraph, “employment” and/or “perform any competing services” shall mean that
the Employee is engaged as an agent, employee, director, owner, partner or
consultant by any bank or bank affiliated broker dealer. If, and to the extent
that, the Employee violates the terms of this non-competition provision, the
continued vesting of the Employee’s Option shares shall immediately cease, and
the Employee shall forfeit any unvested Option shares.


Notwithstanding the foregoing restrictive covenants of this Agreement, if
Employee separates employment within one year following a Change in Control that
is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then Employee’s obligations will cease as of
the date of his or her employment termination.


Notice Period


By accepting this Agreement and the Award listed herein, Employee agrees to
provide the Company with advance notice of Employee’s resignation of employment
or retirement, depending on level as specified below (“Notice Period”). To be
effective, notice must be provided to Employee’s manager. At the Company’s
request, the Employee agrees to provide written notice.


Level
Notice Period
SVP
30 days
EVP
60 days
SEVP
90 days



Employee also agrees to disclose any financial services entity or other
competitor with which Employee has accepted employment or is considering
accepting employment. After Employee provides effective notice, the Company may
in its discretion waive the Notice Period in part or in its entirety.


During any portion of the Notice Period the Company does not waive, and provided
Employee complies with Company policy, procedures, and directives, Employee will
(1) receive Employee’s base salary or draw (as applicable), (2) continue to
participate in any benefit plans for


- 9 -

--------------------------------------------------------------------------------

a18ahbsosnbv2image1a01.gif [a18ahbsosnbv2image1a01.gif] Huntington Bancshares
Incorporated
Stock Option Grant Agreement






which Employee is eligible subject to the terms and conditions of such plans;
and (3) receive any bonus, incentive, or vesting of equity awards, subject to
governing plan documents or agreements. However, after Employee provides notice,
Employee will not be eligible to receive any equity award grants.


During the Notice Period, the Company may change or remove job responsibilities
and/or restrict Employee’s access to facilities, confidential information, and
email, phone, and computer systems. Employee will not accrue further PTO and
must exhaust all previously accrued PTO during the Notice Period. If there is
insufficient time to exhaust accrued PTO in the Notice Period, Employee will
receive payment of unused and accrued PTO pursuant to Company policy.


Because, during the Notice Period, Employee remains an employee who owes a duty
of loyalty to the Company, Employee (1) may not become employed by another
financial services entity or other competitor at the same time Employee is
employed by the Company, and (2) must refrain from soliciting the business (for
Employee or for another financial services entity or other competitor) of any
Company customers or potential customers Employee provided services to or has
knowledge of by virtue of Employee’s employment. If contacted by a customer or
potential customer during the Notice Period, Employee may provide necessary
services to that customer or potential customer and must notify Employee’s
manager in writing of each such contact and the services provided.


If Employee’s service terminates because of Normal Retirement and Employee
violates the terms of this notice period provision, the continued vesting of the
Employee’s Restricted Stock Units shall immediately cease, and Employee shall
forfeit any unvested Restricted Stock Units.


Employee acknowledges that any breach of this Notice Provision will result in
irreparable harm to Company for which monetary damages are insufficient. In
addition to any other legal or equitable rights the Company has, it will be
entitled to restrain Employee from breaching Employee’s obligations through
preliminary or temporary injunctive relief and to recover the Company’s
attorneys’ fees and costs incurred in pursuing its rights.


Severability


If any provision of this Agreement is held by a court to be enforceable only if
modified, or if any portion of this Agreement is held as unenforceable and
stricken, such a holding will not affect the validity of the remainder of this
Agreement, the balance of which will continue to be binding on Employee and the
Company.


Employee and the Company further agree that any such court is expressly
authorized to modify any unenforceable provision of this Agreement in lieu of
severing the unenforceable provision from this Agreement in its entirety,
whether by rewriting the offending provision or modifying its scope, deleting
any or all of the offending provision, adding additional language to this
Agreement, or by making any other modifications as it deems warranted to carry
out the intent and agreement of the parties as expressed to the maximum extent
permitted by law. Employee


- 10 -

--------------------------------------------------------------------------------

a18ahbsosnbv2image1a01.gif [a18ahbsosnbv2image1a01.gif] Huntington Bancshares
Incorporated
Stock Option Grant Agreement






and the Company agree that any modification made by a court will become a part
of this Agreement and treated as though originally set forth herein.


Employee and the Company expressly agree that this Agreement as so modified by
the court will be binding upon and enforceable against each of them. If one or
more of the provisions of this Agreement is held invalid, illegal, or
unenforceable in any respect, that invalidity, illegality, or unenforceability
will not affect any other provisions of this Agreement, and if the provision or
provisions are not modified as provided above, this Agreement will be construed
as if the invalid, illegal, or unenforceable provisions had not been set forth
in this Agreement.


The Company will not have any further obligations to the Employee under this
Agreement if the Employee’s Award is forfeited as provided herein.


This Agreement along with the 2018 Long-Term Incentive Plan Prospectus will be
available by accessing your Fidelity account.


I also acknowledge that I am required to hold 25% of net shares released upon
exercise (i.e., shares released to me net of the Option price and applicable
taxes) until Early or Normal Retirement, or other departure from the Company.


I hereby accept the terms of this Agreement electronically through Fidelity.




Stephen D. Steinour     
Chairman, President, and Chief Executive Officer    Date




Electronic Signature


Acceptance Date




- 11 -